I agree there is evidence tending to prove facts justifying the giving of an instruction on the law of imperfect self-defense, but dissent from the ruling that there is no substantial evidence tending to prove appellant acted in the exercise of the right of perfect self-defense. In my opinion there was such evidence. Whether it was worthy of credence was a question we are unauthorized to decide. That was for the jury. The instruction set out in the majority opinion is bad for the reasons given and for others. I concur in the result of the majority opinion.Woodson and Graves, JJ., concur.